DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.    Claims 1-3, 8, 10-13, 18 and 20 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Wilberding US PGPUB 2019/0102145 A1 (“Wilberding”) 
      Per Claim 1, Wilberding discloses an artificial intelligence apparatus, comprising: 
             at least one sensor configured to obtain speech data (para. [0031]-[0032]); and 
             one or more processors configured to: detect a non-utterance interval included in the speech data, and determine presence/absence of a second utterance after the non-utterance interval according to characteristics of a first utterance before the non-relation of command/phrases and profile associated with voice input as implying characteristics, pauses of duration 1 to 2 seconds as exceeding set times less than 1 second). 
          Per Claim 2, Wilberding discloses the artificial intelligence apparatus of claim 1, wherein the one or more processors are configured to: obtain a wakeup word to activate speech recognition before the first utterance is obtained, and maintain the activated speech recognition, upon determining that the second utterance is present (fig. 5b, element 557a; The wake word is typically a predetermined word or phrase used to "wake up" and invoke the VAS for interpreting the intent of the voice input…., para. [0031]; para. [0108]-[0110]). 
          Per Claim 3, Wilberding discloses the artificial intelligence apparatus of claim 2, wherein the one or more processors are configured to: perform a first speech command according to the first utterance before the non-utterance interval while the second utterance after the non-utterance interval is obtained as the activated speech recognition is maintained, and perform a second speech command according to the second utterance when the second utterance is obtained (para. [0041]; para. [0103]; 
          Per Claim 8, Wilberding discloses the artificial intelligence apparatus of claim 3, wherein the one or more processors are configured to: detect a second non-utterance interval after the second utterance, determine presence/absence of a third utterance after the second non-utterance interval according to characteristics of the second utterance before the second non-utterance interval, when the second non-utterance interval exceeds the set time, perform the second speech command according to the second utterance before the second non-utterance interval while the third utterance after the second non-utterance interval is obtained, and perform a third speech command according to the third utterance when the third utterance is obtained (fig. 5b; para. [0041]; para. [0110]; para. [0175]-[0176]).
           Per Claim 10, Wilberding discloses the artificial intelligence apparatus of claim 1, wherein the one or more processors are configured to: obtain the second utterance while a first speech command according to the first utterance is performed, upon determining that the second utterance is present, and perform a second speech command according to the second utterance when the second utterance is obtained (para. [0110]; para. [0175]-[0176]).           
         Per Claim 11, Wilberding discloses a method of operating an artificial intelligence apparatus, the method comprising: 
           obtaining speech data (para. [0031]-[0032]);
           detecting a non-utterance interval included in the speech data (fig. 5b; para. [0110]); and 
relation of command/phrases and profile associated with voice input as implying characteristics, pauses of duration 1 to 2 seconds as exceeding set times less than 1 second).
         Per Claim 12, Wilberding discloses the method of claim 11, further comprising: obtaining a wakeup word to activate speech recognition before the first utterance is obtained (fig. 5b, element 557a; The wake word is typically a predetermined word or phrase used to "wake up" and invoke the VAS for interpreting the intent of the voice input…., para. [0031]; para. [0108]-[0110]); and
            maintaining the activated speech recognition, upon determining that the second utterance is present (fig. 5b, element 557a; para. [0031]; para. [0108]-[0110]).
            Per Claim 13, Wilberding discloses the method of claim 12, further comprising: performing a first speech command according to the first utterance before the non-utterance interval while the second utterance after the non-utterance interval is obtained as the activated speech recognition is maintained (para. [0143]-[0145]); and

           Per Claim 18, Wilberding discloses the method of claim 13, further comprising: 
             detecting a second non-utterance interval after the second utterance (fig. 5b, pause intervals as non-utterance intervals); 
             determining presence/absence of a third utterance after the second non-utterance interval according to characteristics of the second utterance before the second non-utterance interval, when the second non-utterance interval exceeds the set time (fig. 5b; para. [0110]); 
            performing the second speech command according to the second utterance before the second non-utterance interval while the third utterance after the second non-utterance interval is obtained (fig. 5b; para. [0041]; para. [0110]); and 
             performing a third speech command according to the third utterance when the third utterance is obtained (fig. 5b; para. [0041]; para. [0110]). 
         Per Claim 20, Wilberding discloses the method of claim 11, further comprising: obtaining the second utterance while a first speech command according to the first utterance is performed, upon determining that the second utterance is present (para. [0143]-[0145]); and 
           performing a second speech command according to the second utterance when the second utterance is obtained (para. [0110]; para. [0175]-[0176]).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.   Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilberding US PGPUB 2019/0102145 A1 (“Wilberding”) in view of Lee US PGPUB 2014/0149118 A1 (“Lee”)
        Per Claim 7, Wilberding discloses the artificial intelligence apparatus of claim 3, 
             Wilberding does not explicitly disclose an output interface configured to respond to a speech command, wherein the one or more processors control the output interface to output a notification indicating that the second utterance is possible while the first speech command is performed
            However, this feature is taught by Lee (para. [0011]; a light emitting diode (LED) provided in the air conditioner may be flickered for a certain time (i.e., predefined time) (for example, one minute) or while the standby mode is being maintained …, para. [0090]; the keyword "Whisen Hello" corresponds to a speech command for entering the standby mode, the keyword "Whisen start" corresponds to a speech command for starting the cooling/dehumidifying function…, para. [0096])
           It would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with the apparatus of Wilberding in arriving at “an output interface configured to respond to a speech command, wherein the one or more processors 
             Per Claim 17, Wilberding discloses the method of claim 13, 
                Wilberding does not explicitly disclose controlling an output interface to output a notification indicating that the second utterance is possible while the first speech command is performed
                 However, this feature is taught by Lee (para. [0011]; a light emitting diode (LED) provided in the air conditioner may be flickered for a certain time (i.e., predefined time) (for example, one minute) or while the standby mode is being maintained …, para. [0090]; the keyword "Whisen Hello" corresponds to a speech command for entering the standby mode, the keyword "Whisen start" corresponds to a speech command for starting the cooling/dehumidifying function…, para. [0096])
              It would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with the method of Wilberding in arriving at “controlling an output interface to output a notification indicating that the second utterance is possible while the first speech command is performed” because such combination would have resulted in allowing the user to recognize the standby mode for recognizing commands (Lee, para. [0011]; para. [0090])

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilberding US PGPUB 2019/0102145 A1 (“Wilberding”) in view of Lin US PGPUB 2020/0098354 A1 (“Lin”)
          Per Claim 9, Wilberding discloses the artificial intelligence apparatus of claim 1, 
             Wilberding does not explicitly disclose wherein the non-utterance interval is an interval in which an amplitude of the speech data is less than a specific value
             However, this feature is taught by Lin (para. [0082]-[0083]) 
             It would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with the apparatus of Lin in arriving at “wherein the non-utterance interval is an interval in which an amplitude of the speech data is less than a specific value”, because such combination would have resulted in distinguishing periods where a user is not speaking (Lin, para. [0082]-[0083])
         Per Claim 19, Wilberding discloses the method of claim 11, 
             Wilberding does not explicitly disclose wherein the non-utterance interval is an interval in which an amplitude of the speech data is less than a specific value
              However, this feature is taught by Lin (para. [0082]-[0083]) 
             It would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with the method of Lin in arriving at “wherein the non-utterance interval is an interval in which an amplitude of the speech data is less than a specific value”, because such combination would have resulted in distinguishing periods where a user is not speaking (Lin, para. [0082]-[0083]).

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art fails to explicitly disclose limitations recited in claims 4 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658